 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDCalifornia Labor Industries, Inc. and ProvisionHouse Workers Union Local 274, affiliated withUnited Food and Commerical Workers Interna-tional Union, AFL-CIO, Petitioner. Case 21-RC-16016May 16, 1980DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 30, 1979, the Regional Directorfor Region 21 issued a Decision and Order in theabove-entitled proceeding in which he dismissedthe petition on the ground that an existing collec-tive-bargaining agreement between the Employerand the Intervenor' was a bar to the conduct of anelection. Thereafter, in accordance with Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, thePetitioner filed a timely request for review on theground that the Regional Director erred in severalrespects. By telegraphic order dated February 6,1980, the request for review was granted with re-spect to the Petitioner's contention that the collec-tive-bargaining agreement was executed at a timewhen the Employer did not have a representativecomplement of employees and its contention thatthe Employer and Cal Coast Beef Processors, Inc.(Cal Coast), were joint employers, but was deniedin all other respects.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under reviewand hereby affirms the Regional Director for thefollowing reasons.The Petitioner contends that the existing collec-tive-bargaining agreement is not a bar to its peti-tion because at the time it was executed there exist-ed less than 50 percent of the job classifications inexistence at the time of the hearing. This, if estab-lished, would mean that the employee complementwas not representative under the second part of thetwo-pronged test set forth in General ExtrusionCompany, Inc., General Bronze Alwintite ProductsCorp., 121 NLRB 1165, 1167 (1958).2 It is the Peti-tioner's position that, of seven job classificationsI Allied Service Division, Brotherhood of Railway. Airline, Steamship,Freight Handlers. Express and Station Employees. AFL-CIO, was al-lowed to intervene at the hearing.2 The Petitioner does not question the employee complement under thefirst part of the General Extrusion test, which requires that at least 30 per-cent of the total work force be employed at the time the collective-bar-gaining agreement is executed.249 NLRB No. 87existing at the time of the hearing, only one was inexistence when the contract was executed. TheBoard granted review in the instant case because,although the Regional Director found that four ofthe seven classifications were in existence when thecontract was executed, he did not set forth the evi-dence on which this finding was based, and be-cause this finding appeared to be in conflict withhis finding that all the employees then on the pay-roll were classified as general laborers. However,on scrutinizing the record, we find that by the firstweek of June 1979, when the contract was execut-ed, probationary employees were performing thework designated for assignment to the followingjob classifications: general laborer; leadman; roughmeat trimmer and boner; and rough meat breaker.Performance of that work, even if full operationswere only in the preparatory stage, was the equiva-lent of the existence of the classifications for Gener-al Extrusion purposes. Milton Klein and Jacob Kleina Co-Partnership, d/b/a Klein's Golden Manor, 214NLRB 807, 815-816 (1974); Leone Industries, 172NLRB 1463, 1464 (1968). Therefore, we concludethat the requirement that at least 50 percent of thejob classifications be filled at the time the collec-tive-bargaining agreement is executed has been sat-isfied.Review was also granted as to the Petitioner'scontention that the Employer and Cal Coast werejoint employers.3The Employer is in the businessof providing labor to other businesses. Its only cus-tomer, up to the date of the hearing, was CalCoast, a meat producer and distributor. The Em-ployer sent its own employees and supervisors toCal Coast's premises, where Cal Coast stores beefcarcasses. The Employer's employees cut and packthe meat for distribution by Cal Coast. Cal Coastpays the Employer on a cost-plus basis.The joint-employer contention is based largelyon the fact that the Employer had no written con-tract with Cal Coast, that Cal Coast was its onlycustomer, and that a representative of Cal Coasthad some supervisory authority over the Employ-er's operation, and on the disputed assertions thatthe Employer and Cal Coast shared at least oneemployee and that for several weeks after it beganperforming services for Cal Coast the Employerhad not sent a bill for those services.a The Petitioner contends that the collective-bargaining agreement wasimproperly executed because it was not signed by Cal Coast, the allegedother joint employer. Neither the Regional Director nor any of the par-ties contested the Petitioner's premise that, since Cal Coast did not signthe agreement, it would be defective for contract-bar purposes if CalCoast and the Employer were joint employers. As we find that it has notbeen shown that they were joint employers, it is unnecessary for us toraise sua sponte the question of when all joint employers are necessaryparties who must sign a contract before it can constitute a bar to a peti-tion. CALIFORNIA LABOR INDUSTRIES, INC.601We deal first with the contested allegations. Theevidence the Petitioner produced fails to establishthat Jesse Marron, an employee of the Employer,was also an employee of Cal Coast. The only sug-gestion of the latter was in the testimony of the Pe-titioner's witness, Luis Garcia, who did not knowwhether Marron was an employee of the Employeror of Cal Coast, but thought that all the employees"are Cal Coast" because "[e]verybody is workingin the same plant." In the context in which hestated it, Garcia's opinion is not probative evi-dence. As for the Employer's alleged failure to billCal Coast, no evidence was produced at the hear-ing; and there was undisputed testimony that as ofthe hearing date the Employer had billed Cal Coastand been paid at least $100,000.We find no determinative significance in the Em-ployer's and Cal Coast's failure to reduce their ar-rangement to writing, as terms were still being ne-gotiated during the first several months of oper-ations. Similarly, the Employer's failure to secureany other customers during that period does notchange the basic nature of its relationship with CalCoast. The Employer presented uncontradictedevidence that its arrangement with Cal Coast didnot require it to deal with Cal Coast exclusively,and the parties had the mutual right to cancelunder certain conditions. There is no overlap in theownership or management of the two companies,and no evidence either of a prior relationship be-tween the principals of the two or of anything elseto persuade us that their dealings were at less thanarm's length.44 We note that a number of unfair labor practice charges filed by thePetitioner, apparently alleging various conspiratorial devices by whichthe principals of Cal Coast and others have sought to avoid a former col-lective-bargaining relationship with the Petitioner, have been dismissedby the Regional Director. In another case, the Regional Director dis-missed a charge against the Petitioner for alleged secondary picketing,finding that Cal Coast and the Employer were "'allies' ..if not jointemployers." Since the "ally" finding was sufficient to dispose of thatcharge, the remainder of the quoted statement was not necessary to thedismissal. We would not, of course, be bound by any such finding madeby the Regional Director in that case.Finally, in the circumstances of this case, the oc-casional "supervision" of employees of the Em-ployer by a Cal Coast official is of minimal signifi-cance. As noted, the Employer performs its serv-ices at Cal Coast's premises, where Cal Coast main-tains a business office. Cal Coast retains the rightto inspect the production area, to see that its meatis being cut and trimmed according to its specifica-tions, and to bring its complaints to the attention ofthe Employer's supervisors. In addition, DavidBurk, who has some proprietary or managementconnection with Cal Coast which is not specified inthe record, spends a good deal of time in the pro-duction area, where he has sometimes given direc-tions to employees of the Employer. There is noevidence that his directions are enforceable. ThePetitioner also cites testimony to the effect thatBurk once told the Employer's superintendent tohire two journeymen butchers who came in andtalked to Burk in the superintendent's absence, andthat Burk once told the superintendent that therewould be a layoff because there was not muchmeat available. Both the hiring and the layoff oc-curred after Burk's remarks, but the role Burk'sinstructions had in bringing about the layoff wasnot developed further and is inconclusive. Weagree with the Regional Director that these limitedinstances of Cal Coast's participation in the man-agement of the Employer, set against an otherwisecomplete absence of participation in its labor rela-tions, is insufficient to establish a joint-employer re-lationship. Cf. Furniture Distribution Center, Inc.,234 NLRB 751 (1978).5Accordingly, the Regional Director's Decisionand Order dismissing the petition is hereby af-firmed.I Even less probative are the following: Cal Coast's one-time paymentof an employee of the Employer when his paycheck was made out im-properly; the role of a firm called General Labor Services, Inc., in han-dling the Employer's payroll and other administrative matters; and theEmployer's use of Cal Coast's office and premises as its California busi-ness address, its main business office being in Missouri.In